1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   ANGELOS KOLOBOTOS, an           No. 2:18-cv-3077 WBS KJN
     individual,
13
                 Plaintiff,
14                                   ORDER
         v.
15
     DITECH FINANCIAL LLC;
16   QUALITY LOAN SERVICE
     CORPORATION; and DOES 1
17   through 20, inclusive,

18               Defendants.

19

20                              ----oo0oo----

21            On March 14, 2019, the court issued an order giving

22   plaintiff thirty days to file a signed substitution of counsel,

23   either substituting himself pro se or another attorney in place

24   of his existing counsel.   (Docket No. 15.)   The court also

25   explained that if plaintiff did not file a signed substitution of

26   counsel within the specified time period, the court would assume

27   that he no longer wished to pursue the case and would dismiss the

28   action without prejudice for lack of prosecution.
                                      1
1              More than six months has passed, and plaintiff has not

2    filed a signed substitution of counsel or otherwise attempted to

3    prosecute this case during this time.   Accordingly, this case is

4    dismissed without prejudice pursuant to Federal Rule of Civil

5    Procedure 41(b) for lack of prosecution.   The Clerk of Court is

6    directed to close this case and enter final judgment for

7    defendants.

8              IT IS SO ORDERED.

9    Dated:   October 4, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
